Case 18-81772   Doc 18   Filed 10/24/18 Entered 10/24/18 13:21:53   Desc Main
                           Document     Page 1 of 4
Case 18-81772   Doc 18   Filed 10/24/18 Entered 10/24/18 13:21:53   Desc Main
                           Document     Page 2 of 4
Case 18-81772   Doc 18   Filed 10/24/18 Entered 10/24/18 13:21:53   Desc Main
                           Document     Page 3 of 4
Case 18-81772   Doc 18   Filed 10/24/18 Entered 10/24/18 13:21:53   Desc Main
                           Document     Page 4 of 4
